MEMORANDUM DECISION
                                                                      Feb 27 2015, 10:05 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                             Gregory F. Zoeller
Matheny, Hahn, Denman & Nix, L.L.P.                       Attorney General of Indiana
Huntington, Indiana
                                                          Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 27, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of: D.C., G.C., & S.C., Minor                             90A02-1408-JT-599
Children,                                                 Appeal from the Wells Circuit Court

                                                          The Honorable Kenton W. Kiracofe,
A.C., Mother, and D.C., Father,                           Judge

Appellants-Respondents,                                   Cause Nos: 90C01-1401-JT-2;
                                                          90C01-1401-JT-3; 90C01-1401-JT-4
        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.




Brown, Judge.


Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015       Page 1 of 18
[1]   A.C. (“Mother”) and D.C. (“Father,” and together with Mother, “Parents”)

      appeal the involuntary termination of their parental rights with respect to their

      children, S.C., G.C., and D.C. (collectively, the “Children”). Parents raise one

      issue, which we revise and restate as whether the trial court’s findings support

      the court’s decision to terminate their parental rights. We affirm.


                                       Facts and Procedural History

[2]   Parents are an unmarried couple who have been together for eleven years, and

      have struggled with methamphetamine use for many years. Their Children,

      D.C. and G.C., were born on May 14, 2003, and S.C. was born on January 18,

      2007. D.C. and G.C. have cerebral palsy and require extensive, specialized

      medical care. On September 6, 2012, the Children and Parents were present at

      Parents’ home when the back porch area of their residence caught fire. The

      Children were removed from the care of Parents by the Department of Child

      Service (“DCS”), after a determination by the fire inspector that items in the

      house were a drug lab.


[3]   On December 7, 2012, the court entered an order adjudicating each of the

      Children as a child in need of services (“CHINS”). The order noted in part that

      Parents admitted the Children were CHINS, that police had found items

      commonly used to cook methamphetamine at Parents’ house following the

      house fire, that D.C. and G.C. have cerebral palsy, and that in February of 2010

      Parents had been investigated for medical neglect of D.C. and G.C. because

      they had not received medical treatment for two years.



      Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 2 of 18
[4]   Mother agreed to plead guilty in January 2013 to possession of

      methamphetamine as a class D felony and three counts of neglect of a

      dependent as class C felonies. She received a sentence of four years with two

      years suspended and probation, and she was released from incarceration in

      November 2013. Father agreed to plead guilty in February 2013 to dealing in

      methamphetamine as a class B felony and three counts of neglect of a

      dependent as class C felonies. He was sentenced to ten years with five years

      suspended, his earliest release date is May 14, 2015, and his term of

      incarceration can be reduced if he completes inpatient drug treatment.


[5]   On January 31, 2014, DCS filed petitions for the involuntary termination of the

      parent-child relationship of Parents and the Children. On June 3, 2014, the

      court held a fact-finding hearing on the petitions to terminate Parents’ parental

      rights and heard testimony from Parents; a DCS case worker; a police officer

      who had observed Parents’ home and the Children prior to the day of the fire

      and was present following the fire; a police detective who investigated the fire,

      recommended that charges be filed, and testified that “I don’t come across a

      situation like this very often where kids are put in this much danger;” a case

      manager with a licensed child placing agency; a foster parent of G.C.; a foster

      parent of S.C. who had originally been a foster parent of the Children; a foster

      parent of D.C.; a DCS family case manager assigned to Parents; a home based

      therapist; and a guardian ad litem. Transcript at 50. DCS presented evidence

      that its plan for the Children was adoption. Counsel for Father and DCS filed

      proposed findings.


      Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 3 of 18
[6]   On July 28, 2014, the court entered a twenty-three page order of involuntary

      termination of parental rights, including 256 findings of fact. The order

      concludes that there is a reasonable probability that the reasons for the

      Children’s placement outside of the home will not be remedied, that

      termination of the parent-child relationship between Parents and the Children is

      in the best interests of the Children, and that DCS’s plan of continuing

      placement, placement for adoption, and continuing counseling and medical

      care for the Children is a satisfactory plan of care and treatment.


                                                   Discussion

[7]   The issue is whether the findings of the trial court support the termination of

      parental rights. When reviewing the termination of parental rights, we will not

      reweigh the evidence or judge the credibility of the witnesses. Bester v. Lake

      Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Instead, we

      consider only the evidence and reasonable inferences that are most favorable to

      the judgment. Id. When reviewing findings of fact and conclusions thereon in

      a case involving a termination of parental rights, we apply a two-tiered standard

      of review. Id. First, we determine whether the evidence supports the findings,

      and second we determine whether the findings support the judgment. Id. We

      will set aside the trial court’s judgment only if it is clearly erroneous. Id. A

      judgment is “clearly erroneous if the findings do not support the trial court’s

      conclusions or the conclusions do not support the judgment.” Id.


[8]   This court has long had a highly deferential standard of review in cases

      concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836
      Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 4 of 18
      (Ind. Ct. App. 2001). The purpose of terminating parental rights is not to

      punish the parents, but to protect their children. Id. A trial court need not wait

      until a child is irreversibly harmed before terminating the parent-child

      relationship. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d

      185, 203 (Ind. Ct. App. 2003).


[9]   In order to terminate a parent-child relationship, DCS is required to allege and

      prove, among other things:

              (B) that one (1) of the following is true:
                       (i) There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement
                       outside the home of the parents will not be remedied.
                       (ii) There is a reasonable probability that the continuation of
                       the parent-child relationship poses a threat to the well-being of
                       the child.
                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;
              (C) that termination is in the best interests of the child; and
              (D) that there is a satisfactory plan for the care and treatment of the
              child.


      Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

      allegations in termination cases “is one of ‘clear and convincing evidence.’” In

      re G.Y., 904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-

      2), reh’g denied. If the court finds that the allegations in a petition described in

      Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-child

      relationship. Id. (citing Ind. Code § 31-35-2-8(a)).



      Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 5 of 18
[10]   Parents contend that the trial court’s findings do not support its judgment that

       there was a reasonable probability that the reasons for the Children’s removal

       would not be remedied, that termination of the parent-child relationship was in

       the best interests of the Children, and that there was a satisfactory plan for the

       care and treatment of the Children. Parents limit their arguments to whether

       the findings of the trial court support the court’s judgment, and they do not

       assert that the court’s findings were not based upon the evidence presented at

       the fact-finding hearing.


       A. Remedy of Conditions


[11]   The trial court concluded that there is a reasonable probability that, because of

       Parents’ inability to meet the basic needs of the Children and their pattern of

       being able to complete services but not fully benefit from them, the conditions

       that resulted in the Children’s removal from the home have not and will not be

       remedied. The court further concluded that there is a reasonable probability

       that, because of Parents’ drug use and incarceration, the reasons for the

       Children’s placement outside of the home will not be remedied.


[12]   The involuntary termination statute is written in the disjunctive and requires

       proof of only one of the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).

       To determine whether there is a reasonable probability that the conditions

       which resulted in the removal of the children will not be remedied, the trial

       court must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.


       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 6 of 18
       In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). Due to the permanent

       effect of termination, the trial court also must evaluate the parent’s habitual

       patterns of conduct to determine the probability of future neglect or deprivation

       of the child. Id. “The statute does not simply focus on the initial basis for a

       child’s removal for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside

       the home.” Id. (citation and internal quotation marks omitted). A court may

       properly consider evidence of a parent’s prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment. Id. A trial court can reasonably consider the

       services offered by DCS to the parent and the parent’s response to those

       services. Id. Further, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances, the problematic situation will not improve. Id.


[13]   Parents argue that the trial court’s conclusions are based primarily on their

       conduct before their arrests and the removal of the Children from their home.

       They argue that they both admitted to struggling with methamphetamine use

       for ten to fifteen years, they were using methamphetamine constantly for a few

       months before their arrest, and that their action after the removal of the

       Children was more indicative of changed conditions. In support, Parents point

       to the court’s findings that both of them were cooperative with DCS after the

       Children were removed; that Mother started services when she was released

       from jail, completed substance abuse treatment, had not tested positive while on


       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 7 of 18
       probation, was employed and was working on having her driver’s license

       reinstated; she was making payments on a vehicle and was looking for

       apartments; and that Father intends to live at his mother’s house upon his

       release from prison and acknowledged he needs to start over with drug classes,

       obtain a vehicle, and show he can care for the Children. Parents also contend

       that, although Mother had not yet made enough progress for DCS to

       recommend reunification, there was no evidence that she had stopped making

       progress in the six months between her release from incarceration and the

       termination hearing, and they assert that Father was set to be released from

       incarceration in a short period of time.


[14]   DCS notes that Parents do not challenge any of the court’s findings of fact and

       that the court entered numerous findings related to Mother’s drug use for ten

       years and Father’s drug use for fifteen years, the unsanitary condition of

       Parents’ home and presence of drugs and precursors in the home, Parents’

       incarceration, Parents’ neglect of the Children, the Children’s medical issues

       and needs including the specialized care required by D.C. and G.C., Parents’

       visitation with the Children, and Parents’ response to services including that

       Father was still incarcerated, there was not enough progress on Mother’s part to

       increase visitation, and that DCS remained concerned about Parents’ long

       history of drug use and their ability to care for the Children’s medical and daily

       needs. DCS contends that Parents’ argument that the trial court gave too much

       weight to their prior conduct is a request for this court to reweigh the evidence.

       DCS also argues that Parents did not take D.C. and G.C. to their medical


       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 8 of 18
       appointments and were not meeting their needs, the Children were severely

       neglected, Parents continued their drug use and increased their dependence to

       the point of making their own methamphetamine and using it as fast as they

       could make it, and that the manufacturing posed a direct threat to the

       Children’s safety when the family home caught fire. DCS further argues that

       Parents have been unable to show they are close to being able to provide the

       Children with a permanent and stable home environment in light of the

       Children’s significant needs, both a guardian ad litem and family case manager

       testified that Parents have not reached the point where their ability to parent the

       Children can be observed and evaluated, Mother admitted she would be unable

       to care for D.C. and G.C. on her own, Father’s earliest release date was May

       2015, and that the court found Parents’ progress had not been enough to

       demonstrate their ability to care for the Children. DCS also asserts that the

       Children’s stability is paramount given their medical and emotional needs and

       that D.C. and G.C. require surgery and face lengthy recoveries and therapy.


[15]   To the extent Parents emphasize certain findings of the trial court and claim

       that the court focused on their conduct prior to the removal of the Children, we

       will not reweigh the evidence and will consider only the evidence and

       reasonable inferences most favorable to the judgment. See Bester, 839 N.E.2d at

       147.


[16]   The court entered 256 findings of fact which relate primarily to the nature and

       severity of Parents’ drug use, observations of the condition of the Children’s



       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 9 of 18
       living conditions, the Children’s extensive medical and personal needs, and

       Parents’ neglect of those needs.


[17]   The court found that Mother was thirty-four years old and struggled with

       methamphetamine use for ten years, that for the last few years before her arrest

       she used all of the time, that Father was thirty-two years old and has had

       substance abuse issues for fifteen years, and that Parents were manufacturing

       methamphetamine just to use and not to sell.


[18]   The court also found that the Children and Parents were present at Parents’

       house when the back porch area caught fire, that Mother was cooperative with

       DCS but was not forthcoming with information, and that all the Children were

       in the home when methamphetamine was being cooked. The court noted that a

       police officer observed that the Parents’ home was unclean with clothing in

       piles in different rooms and that it was not easy to move through on the day the

       Children were detained, the officer observed the Children in the house on a

       previous occasion and noticed that the boys had special needs and that one boy

       pulled himself along the floor with his arms, that a video camera pointed onto

       the outside porch, and that the fire department found precursors to

       methamphetamine in the kitchen area.


[19]   The court further noted that, according to the police detective, a fire inspector

       believed that items in the house were used as a drug lab, including two plastic

       bottles, two Coleman camping fuel cans, and a package of coffee filters found

       near one of the cans. The court found that several items of drug use and


       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 10 of 18
       paraphernalia were found in a bedroom closet, that the fire was on the back

       porch which leads into the kitchen and that the kitchen is accessible to anyone

       in the house, and that battery casings were also discovered. The court noted the

       detectives’ observations that the home was unkempt, dirty, and in disarray, and

       found that drug manufacturing is inherently more dangerous than simple drug

       use, and that it is dangerous to breathe in the fumes.


[20]   The court found that Mother pled guilty to possession of methamphetamine

       and three counts of neglect of a dependent as felonies, she received a sentence

       of four years with two years suspended, she was released from incarceration in

       November 2013, she was on probation at the time of the hearing, Father was

       incarcerated at the time of the hearing, Father is not allowed to reside with

       Mother once he is released, Father pled guilty to dealing in methamphetamine

       and three counts of neglect of a dependent as felonies, he was sentenced to ten

       years with five years suspended, his earliest release date was May 14, 2015, and

       that his time can be reduced if he completes inpatient drug treatment.


[21]   With respect to Parents’ neglect of the Children, the court found that Mother

       admitted the Children were not receiving the attention they needed, Parents

       had been in trouble for not taking D.C. and G.C. to their medical

       appointments, D.C. and G.C. have cerebral palsy and have many medical

       needs, specialized medical care was arranged for D.C. and G.C. at Riley

       Hospital, D.C. and G.C. needed to go but did not, and that Parents did not

       have money for those trips or Father would sometimes be gone. The court also

       found that Parents were involved with DCS in Delaware County for not taking

       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 11 of 18
       D.C. and G.C. to medical appointments and that DCS in Wells County did an

       investigation of Parents’ family and it was found that D.C. was unsupervised in

       the street and that Parents were sleeping while G.C. was responsible for

       watching D.C. Further, the court found that Father would frequently be gone

       overnight on roofing jobs for five nights per week, and that he obtained a

       roofing job because he was unable to pass drug screens at other employment.


[22]   Among numerous other findings, the court referenced the facts that D.C. and

       G.C. had cavities and decayed teeth and were dehydrated and severely

       malnourished, it had been four years since D.C. had been seen by his physician,

       D.C. cannot feed himself, and that Mother used to give S.C. sleeping pills. The

       court noted that DCS looked into relative placement but no family member was

       willing to keep the Children for longer than a few months, that a case manager

       visits D.C. and G.C. at least weekly and works with G.C. on expressing

       emotions, on his hygiene, his education, and his transportation needs to Riley

       Hospital, that G.C. also sees a counselor who does home-based therapy, that

       G.C. has been in his placement since January 2013, and that he has been doing

       really well in his placement.


[23]   As to D.C., the court found that he has been with his foster family for almost

       two years, needs extensive daily care with even the most basic needs, has had

       and will continue to have many treatments and surgeries for his cerebral palsy,

       his foster parents are looking at obtaining a ramp for their van, and that all the

       people in the household care for him.



       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 12 of 18
[24]   As for S.C., the court found that she struggles at school with staying on task,

       following rules, and with self-control, that she is a bright girl and otherwise does

       well in school, that she has no medical needs except for regular check-ups, that

       in the beginning S.C. had a hard time sleeping, was not used to a structured

       bedtime, and was afraid of the dark, and that she does great now. The court

       also found that a home-based therapist works with G.C. and S.C. regarding

       anger management, feelings, and their separation from Parents, and that S.C.

       lives only a few doors from D.C. and sees him often. However, S.C.’s foster

       parents do not intend to adopt her.


[25]   With respect to Parents’ contact with the Children, the court found that Mother

       saw the Children one time per month while at the Wells County Jail but had no

       visits with them while at Rockville and Madison Correctional Facilities, she

       wrote letters to the Children during this time, at some time after Mother was

       released from incarceration visits took place with the Children at the Wells

       County Library for one hour, and that Father wrote letters to Mother and the

       Children from jail and prison.


[26]   With respect to Mother’s situation, she has lived with her foster sister and her

       family since November 2013, is currently employed and works second shift,

       pays $200 per month in rent and $100 a week for groceries and other bills, rides

       with a co-worker to and from work, has not had a driver’s license since 2002,

       has multiple offenses for driving with a suspended license, recently completed a

       course on substance abuse, has been looking for an apartment with her home-



       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 13 of 18
       based worker, and has purchased a vehicle but still needs to pay off a prior

       electric bill.


[27]   Among the court’s other findings, in September 2013, a permanency hearing

       was held and DCS requested time to work with Mother on reunification

       because she was being released from incarceration. She was released in

       November 2013 and in February 2013 a permanency plan of reunification was

       reviewed and was changed to initiation of termination of parental rights

       proceedings followed by adoption, because, while Mother was participating in

       services, there was not enough progress to be able to increase visitation or to

       move any of the Children into her care. The court also found that Father wants

       to start over with drug classes, have a vehicle, and show he can care for the

       Children.


[28]   Services provided to Mother included home-based therapy, home-maker

       services, and substance abuse assessments and groups, and she received positive

       reports. The court found that a goal of DCS is for Mother to find housing, that

       DCS “could not reunify with [Mother] today,” and that, “[e]ven three children

       together as a unit or separately, [DCS] cannot recommend sending them home.

       [Mother] has not made enough progress so far.” Appellants’ Appendix at 127.

       DCS expressed concerns about past drug usage and what will happen when

       Father enters Mother’s life again, that school occurs during first shift and that

       child care would be needed during Mother’s work hours, that Father has been

       unavailable so it is difficult to say if he can maintain sobriety, keep up a home



       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 14 of 18
       address, and maintain the Children’s medical needs and treatments. DCS

       recommended termination of Parents’ parental rights.


[29]   The evidence and the court’s findings establish that Parents did not meet the

       needs of the Children, the Children were severely neglected, Parents placed the

       Children in an unsafe and unsanitary environment, including exposing them to

       a methamphetamine lab, and that Parents had extensive substance abuse issues

       which affected their stability and ability to care for the Children. The evidence

       and the court’s findings further show that Parents are not close to being able to

       provide the Children with a permanent and stable home environment and to

       provide the attention and care the Children need, and Mother admitted that she

       was unable to care for D.C. and G.C. on her own. The court expressed its

       concerns regarding Parents’ drug use history, their ability to care for the

       Children and provide housing and transportation, and what will occur when

       Father is released from incarceration. The court found that, according to DCS,

       Mother did not make enough progress to show she could care for the Children

       together or individually and that the Children had immediate medical and other

       needs which needed to be addressed right away. The evidence and findings

       also establish that the Children have improved in almost every area of their

       lives, including their health conditions and schooling, since their removal from

       Parents’ care and placement in foster homes.


[30]   Based upon the court’s findings, we conclude that clear and convincing

       evidence supports the trial court’s determination that there was a reasonable

       probability that the conditions leading to the Children’s removal would not be

       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 15 of 18
       remedied. See In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013) (holding that the

       trial court was within its discretion to consider that the first eleven months of

       the mother’s sobriety were spent in prison where she would not have had access

       to any illegal substances, that the court was within its discretion to disregard the

       efforts the mother made only shortly before termination and to weigh more

       heavily the mother’s history of conduct prior to those efforts, and that the

       evidence showed a reasonable probability that the conditions leading to the

       children’s removal from the mother’s home would not be remedied).


       B. Best Interests and Satisfactory Plan


[31]   We next consider Parents’ assertion that DCS failed to demonstrate that

       termination of their parental rights was in the Children’s best interests and

       Parents’ claim that DCS did not have a satisfactory plan for the care and

       treatment of the Children. We are mindful that in determining what is in the

       best interests of a child, the trial court is required to look beyond the factors

       identified by the DCS and to the totality of the evidence. McBride, 798 N.E.2d

       at 203. In so doing, the court must subordinate the interests of the parent to

       those of the children. Id. The court need not wait until a child is irreversibly

       harmed before terminating the parent-child relationship. Id. This court has

       previously held that the recommendation by both the case manager and child

       advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.



       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 16 of 18
       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1158-1159 (Ind. Ct. App.

       2013), trans. denied.


[32]   Further, this court has held that adoption is a satisfactory plan for the care and

       treatment of a child under the termination of parental rights statute. In re B.M.,

       913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009) (citing In re A.N.J., 690 N.E.2d

       716, 722 (Ind. Ct. App. 1997)). “This plan need not be detailed, so long as it

       offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated.” In re Termination of Parent-Child

       Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied.


[33]   Based on the totality of the evidence as discussed and set forth in the trial

       court’s order, including the medical conditions and needs of D.C. and G.C.,

       Parents’ history of drug use and concerns regarding their ability to obtain an

       appropriate permanent and stable home environment and care for the Children,

       the improvement the Children have realized since their foster placements, the

       recommendation of the DCS family case manager that she could not reunify or

       recommend to the court to reunify the Children with Mother, and the

       recommendation of the guardian ad litem that the court move forward with the

       termination of Parents’ parental rights so that DCS could move forward with

       adoption and permanency for the Children, we conclude that the court’s

       determination that termination was in the Children’s best interests is supported

       by clear and convincing evidence. See In re J.C., 994 N.E.2d 278, 290 (Ind. Ct.

       App. 2013) (observing that “[r]ecommendations of the case manager . . . in

       addition to evidence the conditions resulting in removal will not be remedied,

       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 17 of 18
       are sufficient to show by clear and convincing evidence that termination is in

       the child’s best interests”), reh’g denied. The record also reveals that the court’s

       findings support its conclusion that adoption is a satisfactory plan for the care

       and treatment of the Children. See A.J, v. Marion Cnty. Office of Family and

       Children, 881 N.E.2d 706, 719 (Ind. Ct. App. 2008) (concluding that, in light of

       the evidence, the plan for the adoption of the children, albeit in different homes,

       was not unsatisfactory), trans. denied.


                                                    Conclusion

[34]   We conclude that the trial court’s judgment terminating the parental rights of

       Parents to the Children is supported by clear and convincing evidence. We find

       no error and affirm.


[35]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A02-1408-JT-599 | February 27, 2015   Page 18 of 18